*424In its report accompanying the petition to have appellant adjudicated to be a person in need of supervision, the Administration for Children’s Services (ACS) states that “diligent efforts” have been made, that services have been “exhausted,” that appellant is “resistant to services,” and that there is “no substantial likelihood that the family will benefit from diversion services.” However, ACS failed to “clearly document! ]” any diligent attempts it made to provide appropriate services to appellant and his family before it was determined that it was substantially unlikely they would benefit from further attempts, as required by Family Court Act § 735. The report does not identify the services that allegedly were offered. The failure to comply with this statutory requirement renders the petition jurisdictionally defective (Matter of Leslie H. v Carol M.D., 47 AD3d 716 [2008]). Concur — Gonzalez, P.J., Tom, Andrias, Nardelli and Richter, JJ.